DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statements (IDS) submitted on 02 October 2019 and 30 June 2020 were filed and submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki et al (US 2016/0248058). Hereinafter referred to as Miki.
Regarding claim 1, Miki discloses a battery box (“1” Fig. 4, “battery module” [0021]), comprising:
a lower box body (“3” Fig. 1, “lower case” [0022]);
an upper box body covering the lower box body (“5” Fig. 1, “upper case” [0022]);
a battery module received in the lower box body and the upper box body (“13” Fig. 1, “plural unit cells” [0023]); and
a protecting member (“17” Fig. 4, “insulating sheet” [0035]) positioned above the battery module and at least covering the upper surface of the battery module (Fig. 4) to prevent high temperature drips formed by accidental combustion of the upper box body above the battery module from dropping onto the battery module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6, 7, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (US 2016/0248058) as applied to claim 1 above, and further in view of Dean et al (WO 9307844 A1). Hereinafter referred to as Dean.
Regarding claim 2, Miki discloses the battery box (“1” Fig. 4, “battery module” [0021]) as set forth in claim 1 above, which comprises the protecting member (“17” Fig. 4, “insulating sheet” [0035]) positioned above the battery module and at least covering the upper surface of the battery module (Fig. 4). Miki does not disclose that the protecting member comprises of a support layer and a refractory protective layer.
However, Dean discloses a protecting member (“high temperature resistant identifying labels” pg. 1 line 1, “label 10” pg. 3 line 31) that comprises a support layer (“woven cloth 14” pg. 4 line 6, Fig. 2) and a refractory protective layer (“topcoat 15” pg. 4 line 7, Fig. 2). Dean pertains to identifying labels that can be attached to objects, including electronic devices such as TV and CRT panels, that have the potential of being exposed to temperatures in excess of 400 ºC (pg. 1 lines 8-14), and is therefore analogous to the protecting member of the instant invention. Dean teaches that the 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the protecting member of Miki by designing it to have a support layer and a refractory protective layer, in view of Dean, in order to obtain a protecting member that is able to withstand high temperatures and maintain structural integrity and an adhesive attribute over the upper surface of the battery module.


    PNG
    media_image1.png
    857
    770
    media_image1.png
    Greyscale

Regarding claim 3, Modified Miki discloses all of the limitations for the battery box as set forth in claim 2 above, and wherein the support layer (Dean “14” Fig. 2) and the refractory protective layer (Dean “15” Fig. 2) each are provided as one layer (Dean Fig. 2), and the refractory protective layer faces the upper box body (see modified Miki Fig. 4 above), the support layer is positioned between the refractory protective layer and the battery module (Miki “13”  Fig. 4), and secured on the battery module (see annotated Miki Fig. 4 above).

Regarding claim 4, Modified Miki discloses all of the limitations for the battery box as set forth in claim 2 above, and wherein the refractory protective layer (“topcoat 15” pg. 4 line 7) is a mica layer (Dean pg. 9 line 11).


Regarding claim 6, Modified Miki discloses all of the limitations for the battery box as set forth in claim 2 above, and wherein the support layer (Dean “woven cloth 14” pg. 4 line 6) is a fiber cloth layer (Dean pg. 8 line 9 where the support layer is comprised of “reinforcing fibers”).

Regarding claim 7, Modified Miki discloses all of the limitations for the battery box as set forth in claim 2 above, and wherein the protecting member further comprises a binder (Dean “binder 16” pg. 4 line 8) which bonds the refractory protective layer together with the support layer (Dean “purpose of the binder 16…” pg. 4 line 11). 

Regarding claim 15, Modified Miki discloses all of the limitations for the battery box as set forth in claim 2 above, and wherein the support layer is a fiberglass cloth layer (Dean “Fiberglass” pg. 9 line 9).

Regarding claim 16, Modified Miki discloses all of the limitations for the battery box as set forth in claim 7 above, and wherein the binder is methylphenyl silicone resin (Dean “phenyl methyl silicone resins” pg. 6 line 21).

Regarding claim 19, Modified Miki discloses all of the limitations for the battery box as set forth in claim 2 above, and wherein the refractory protective layer (Dean “15” Fig. 2) faces the upper box body (see annotated Miki Fig. 4 above).

Regarding claim 20, Modified Miki discloses all of the limitations for the battery box as set forth in claim 2 above, and wherein the support layer (Dean “14” Fig. 2) is positioned between the refractory protective layer (Dean “15” Fig. 2) and the battery module (Miki “13” Fig. 4), and secured on the battery module (see annotated Miki Fig. 4 above).


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (US 2016/0248058) in view of Dean (WO 9307844 A1) as applied to claim 2 above, and further in view of Lan (CN 107288282A). Hereinafter referred to as Lan.
Regarding claim 5, Modified Miki discloses all of the limitations for the battery box as set forth in claim 2 above, wherein the protecting member (Dean “high temperature resistant identifying labels” pg. 1 line 1, “label 10” pg. 3 line 31) comprises a support layer (Dean “woven cloth 14” pg. 4 line 6, Fig. 2) and a refractory protective layer (Dean “topcoat 15” pg. 4 line 7, Fig. 2). Modified Miki does not disclose that the refractory protective layer is a ceramized silicone rubber layer.
However, Lan discloses a protecting member (“fire-resistant silicone rubber wallpaper” [0010]), which comprises of a support layer (“base layer 1” [0053], Fig. 1), and a refractory protective layer that is a ceramized silicone rubber layer (“silicone rubber layer 3” [0053], Fig. 1). Lan discloses that the wallpaper addresses the 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the support layer of the protecting member of Modified Miki, in view of Lan, by designing it to be a ceramized silicone rubber in order to obtain a protecting member that is able to resist high temperatures, has improved tensile strength, and is waterproof to function as a seal.

Regarding claim 13, Modified Miki discloses the battery box which comprises the protecting member, as set forth in claim 7 above, where the binder (Dean “binder 16” pg. 4 line 8) bonds the refractory protective layer together with the support layer (Dean “purpose of the binder 16…” pg. 4 line 11). Modified Miki does not disclose that the thickness of the binder is from 0.01 mm to 0.02 mm.
However, Lan discloses a protecting member (“fire-resistant silicone rubber wallpaper” [0010]), which comprises of a support layer (“base layer 1” [0053], Fig. 1), a refractory protective layer (“silicone rubber layer 3” [0053], Fig. 1), and a binder (“bridging agent layer 2” [0055], Fig. 1). Lan teaches a thickness of the binder is in a prima facie case of obviousness” according to MPEP 2144.05, Section I, third paragraph. Lan further teaches that the binder is uniformly sprayed between the refractory protective layer and the support layer ([0055]), and that it acts as a “molecular bridge” where the inorganic and organic groups in the bottom of the refractory protective layer and in the top of the support layer react with each other to create a new interface layer for improved composite structure and compactness ([0056]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the protecting member of Modified Miki by designing the binder to have a thickness within a range that is disclosed by prior art such as Lan where the disclosed thickness is from 0.01 mm to 0.1 mm. The skilled artisan would then be able to obtain a protecting member of improved composite structure and compactness with a reasonable expectation of success.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (US 2016/0248058) as applied to claim 1 above, and further in view of Okada et al (US 2011/0008659). Hereinafter referred to as Okada.
Regarding claim 9, Miki discloses all of the limitations for the battery box as set forth in claim 1 where it comprises the battery module (“13” Fig. 1, “plural unit cells” [0023]) and the protecting member (“17” Fig. 4, “insulating sheet” [0035]) that is positioned above the battery module and at least covering the upper surface of the 
However, Okada discloses a battery module (“battery blocks 2” [0009]), and a protecting member (“top cover 7” [0009]) that is positioned above the battery module and at least covering the upper surface of the battery module (Fig. 4). Okada teaches that the protecting member further covers at least a part of a side of the battery module (via “edge-covers 7X” [0049], Fig. 7), and that the protecting member is designed in that way to create a water-tight structure ([0049]) with the battery module.
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the protecting member of Miki by designing it to cover at least a part of a side of the battery module, in view of Okada, in order to obtain a water-tight structure over the battery module.


    PNG
    media_image2.png
    817
    866
    media_image2.png
    Greyscale

Regarding claim 10, Modified Miki discloses all of the limitations for the battery box as set forth in claim 1 above, and wherein the protecting member extends to a side of the battery module (Okada “2” Fig. 7) and forms a closed annular receiving groove (see annotated Okada Fig. 7 above, and Okada [0051] “top cover 7 metal plates are press-formed into trough-shapes”).
 
Claims 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (US 2016/0248058) in view of Dean (WO 9307844 A1) as applied to claims 1 and 2 above, and further in view of Stevens et al  (US 2012/0009408). Hereinafter referred to as Stevens.

Regarding claim 11, Miki discloses all of the limitation for the battery box as set forth in claim 1 above, but does not disclose that a thickness of the protecting member is from 0.13 mm to 0.18 mm.
However, Stevens discloses a battery module (“electrical and electronic systems” [0003]) and a protecting member that is applied to the battery module (Fig. 1, “composite tape 56” [0087]). Stevens discloses that the composite tape addresses the problem of current electrical insulators, which often take the form of tapes, of high thermal insulation (“good thermal insulators” [0004]), which reduces the efficiency and durability of electrical equipment and its components ([0004]). Stevens can therefore be considered analogous art as the composite tape is applied to electrical equipment, and enhances its efficiency and durability. Stevens teaches a thickness of the protecting member to that is from 0.17 mm to 0.18 mm ([0039]), which is an enclosed range within the instant claimed range and is “a prima facie case of obviousness”, according to MPEP 2144.05, Section I, first paragraph. Stevens further teaches that this thickness allows for several layering of the protecting member onto the battery module to allow a greater voltage endurance of the battery module ([0039]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a thickness of the protecting member of Miki to be an encompassing range of 0.13 mm to 0.18 mm over the thickness range of the prior art such as Stevens. The skilled artisan would then be able to produce a protecting member that allows for several layering over the battery module that will then produce a greater voltage endurance of the battery module with a reasonable expectation of success.

Regarding claim 14, Modified Miki discloses all of the limitations for the battery box as set forth in claim 2 above, but does not disclose that the refractory protective layer is a phlogopite layer.
However, Stevens discloses a battery module (“electrical and electronic systems” [0003]) and a protecting member (Fig. 1, “composite tape 56” [0087]) that is comprised of a refractory protective layer (Fig. 1, “mica layer 52” [0087]), a support layer (Fig. 1, “glass fabric layer 51” [0087]), and a binder that bonds the refractory protective layer and the support layer (Fig. 1, “bonding resin 55” [0087]). Stevens teaches that the refractory protective layer may be produced using Phlogopite ([0028]), which one of the materials that are typically used for electrical insulation.
Therefore, it would have been obvious for a person of ordinary skill in the art to select a material for the refractory protective member of Modified Miki to be Phlogopite, in view of Stevens, in order to produce a protecting member with an outer later with excellent electrical insulation.

Regarding claim 17, Modified Miki discloses all of the limitations for the battery box as set forth in claim 14 above, and wherein the phlogopite layer (Stevens [0028]) comprises a plurality of mica papers (Stevens [0027] “mica flakelets”) laminated together, and a binder (Stevens “a liquid” [0027]) which binds every two adjacent mica papers together (Stevens “combined… into a slurry” [0027]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miki (US 2016/0248058) in view of Dean (WO 9307844 A1) as applied to claim 2 above, and further in view of Xu et al (CN 204296145). Hereinafter referred to as Xu.
Regarding claim 12, Modified Miki discloses all of the limitations for the battery box as set forth in claim 2 above, but does not disclose a thickness of the support layer is from 0.02 mm to 0.05 mm.
However, Xu discloses a protecting member (“glass fiber cloth” [0020]) that comprises a refractory protective layer (“heat-resistant resin layer 2” [0020], Fig. 1) and a support layer (“glass fiber layer 1” [0020], Fig. 1). Xu pertains to glass fiber cloth, which conventionally has production inefficiencies when resin is incorporated into the fiber cloth ([0005]) and is desirable for its application and improvement to current electronic products ([0013]). Xu can then be considered analogous art to the instant invention as it utilizes the high heat resistance advantage of glass fiber ([0004]) to electronic applications. Xu teaches that the support layer is woven from a weft yarn and a warp yarn (“11” and “12” Fig. 2, [0020]) to increase permeability with the refractory protective layer, and improves the insulation quality of the protecting member ([0020] to [0021]). Xu further teaches a thickness of the support layer can be from 0.05 mm to 0.3 mm (“width of weft yarn… and the width of the warp yarn” [0021]), which is an overlapping range with the instant claimed range and is “sufficient to establish a prima facie case of obviousness” according to MPEP 2144.05, Section I, third paragraph.
Therefore, it would have been obvious for a person of ordinary skill in the art to select a thickness for the supporting layer of the protecting member of Modified Miki to be a range that overlaps with a thickness range of the prior art such as Xu. The skilled .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miki (US 2016/0248058) in view of Dean (WO 9307844 A1) as applied to claim 7 above, and further in view of Stevens (US 2012/0009408), Lan (CN 107288282A) and Xu et al (CN 204296145A). Hereinafter referred to as Stevens, Lan, and Xu, respectively.
Regarding claim 8, Modified Miki discloses all of the limitations for the battery box as set forth in claim 7 above, but does not disclose a thickness of the protecting member is from 0.13 mm to 0.18 mm, a thickness of the support layer is from 0.02 mm to 0.05 mm, and a thickness of the binder is from 0.01 mm to 0.02 mm.
However, Stevens discloses a battery module (“electrical and electronic systems” [0003]) and a protecting member that is applied to the battery module (Fig. 1, “composite tape 56” [0087]). Stevens teaches a thickness of the protecting member to that is from 0.17 mm to 0.18 mm ([0039]), which is an enclosed range within the instant claimed range and is “a prima facie case of obviousness”, according to MPEP 2144.05, Section I, first paragraph. Stevens further teaches that this thickness allows for several layering of the protecting member onto the battery module to allow a greater voltage endurance of the battery module ([0039]).
Furthermore, Xu discloses a protecting member (“glass fiber cloth” [0020]) that comprises a refractory protective layer (“heat-resistant resin layer 2” [0020], Fig. 1) and a support layer (“glass fiber layer 1” [0020], Fig. 1). Xu teaches that the support layer is prima facie case of obviousness” according to MPEP 2144.05, Section I, third paragraph.
Lastly, Lan discloses a protecting member (“fire-resistant silicone rubber wallpaper” [0010]), which comprises of a support layer (“base layer 1” [0053], Fig. 1), a refractory protective layer (“silicone rubber layer 3” [0053], Fig. 1), and a binder (“bridging agent layer 2” [0055], Fig. 1). Lan teaches a thickness of the binder in a range from 0.01mm to 0.1 mm, which is an encompassing range over the instant claimed range and is “sufficient to establish a prima facie case of obviousness” according to MPEP 2144.05, Section I, third paragraph. Lan further teaches that the binder is uniformly sprayed between the refractory protective layer and the support layer ([0055]), and that it acts as a “molecular bridge” where the inorganic and organic groups in the bottom of the refractory protective layer and in the top of the support layer react with each other to create a new interface layer for improved composite structure and compactness ([0056]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the protecting member of Modified Miki by selecting a range of thickness for each of the protecting member, the support layer, and the binder, in view of the combined teachings of Stevens, Xu, and Lan, respectively. The skilled artisan would 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        


/Magali P Slawski/Primary Examiner, Art Unit 1721